Citation Nr: 1518226	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  07-26 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for benign prostatic hypertrophy (BPH), to include as secondary to service-connected hypertension.

2.  Entitlement to service connection for polycystic kidney disease (PKD), to include as secondary to service-connected hypertension. 

3.  Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to service-connected hypertension and/or posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 1971. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  The Board remanded these issues in March 2011 and April 2013.

The issues of service connection for PKD and OSA are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


FINDING OF FACT

Benign prostatic hypertrophy is not shown in service; and, the preponderance of the evidence fails to establish that Veteran's diagnosed benign prostatic hypertrophy is the result of a disease or injury during his active duty service or a service-connected disability.


CONCLUSION OF LAW

Benign prostatic hypertrophy was not incurred in or aggravated by the Veteran's active duty service or a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2014).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  An October 2006 letter provided all required notice elements, including what evidence VA would seek to obtain and what evidence the Veteran was expected to provide, what was required to establish service connection, and information regarding disability ratings and effective dates.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA's duty to assist has also been satisfied.  The Veteran's service treatment records, VA treatment records, and VA examination reports have been associated with the claims file.  Private treatment records have been obtained to the extent possible.  

The Veteran underwent a VA examination to address his BPH in August 2013.  The examination involved a review of the claims file, a thorough examination of the Veteran, consideration of the Veteran's lay statements/history, and conclusions that were supported by sufficient rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

The Board remanded this claim in March 2011 and April 2013 for additional evidentiary development including obtaining outstanding VA and private treatment records and scheduling the Veteran for a VA examination.  The AOJ obtained updated VA treatment records, as well as the outstanding private treatment records identified  by the Veteran.  The AOJ also scheduled the Veteran for a new VA examination in August 2013.  Accordingly, all remand instructions issued by the Board have been substantially complied with and this matter is once again before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); BPH is not a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is not applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2014).  

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a) (2014).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2014); Allen v. Brown, 8 Vet. App. 374 (1995).

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen, supra.

The Veteran's VA treatment records show that he has been diagnosed with BPH.  However, a current disability is not sufficient to warrant service connection.  There must also be evidence of an in-service disease or injury/service-connected disability and a medical nexus between the current disability and the in-service disease or injury/service-connected disability.  See Shedden, supra; Caluza, supra; Wallin, supra. 

With regard to the direct service connection claim, a review of the Veteran's service treatment records does not reveal that he was treated for or diagnosed with any prostate problems, including BPH, during his military service.  He does not argue the contrary.  Rather, he believes that his currently diagnosed BPH is related to his service-connected hypertension.  As the competent and credible evidence of record is against a finding that the Veteran had an in-service event or injury relating to the prostate, the direct service connection claim fails on that basis and any discussion of medical nexus is irrelevant.

With regard to the secondary service connection claim, the Veteran is service-connected for hypertension and the first and second elements of Wallin are met.  With regard to the remaining element (medical nexus), he was afforded a VA examination in August 2013.  The examiner concluded that the Veteran's BPH was not caused or aggravated by his service-connected hypertension.  He noted that hypertension has never been considered a factor in the development of BPH.  Rather, he cited medical literature indicating that BPH was generally associated with advancing age in concluding that the Veteran's age was the cause of his BPH.  He also cited a May 2013 letter from the Veteran's private urologist opining that his BPH was in no way related to his hypertension.

In addition to the negative opinions from the August 2013 VA examiner and private urologist, an unsigned VA opinion printed by the West Haven VA Medical Center in July 2011 concludes that the Veteran's BPH is unrelated to his hypertension.  Although the Board has some concerns about this opinion's lack of signature, date, or rationale, it does generally support the competent negative nexus opinions discussed above.  There is simply no other medical evidence to link the Veteran's BPH to his service-connected hypertension.  Without such evidence of a medical nexus, service connection also cannot be granted on a secondary basis.

Consideration has been given to the Veteran's contentions that his BPH is related to his service-connected hypertension.  Although laypersons, such as the Veteran, are sometimes competent to provide opinions on certain medical questions, the specific issue in this case falls outside the realm of common knowledge of a lay person as it involves making definitive clinical diagnoses based on knowledge of urologic medicine, particularly in the context of advancing age and long-standing hypertension.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  While the Veteran is certainly competent to report that he experiences symptoms of BPH, he is not competent to link those complaints to a particular etiology.  His assertions are therefore not competent evidence of a medical nexus.  

Accordingly, the Board finds that the claim of entitlement to service connection for BPH must be denied under any theory of entitlement.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to service connection, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for benign prostatic hypertrophy is denied.


REMAND

The Veteran was afforded a VA examination to address his PKD and OSA claims of disability in August 2013.  The examiner concluded that the Veteran's PKD and OSA were not caused or aggravated by his service-connected hypertension and that his OSA was also not caused or aggravated by his service-connected PTSD.  He also concluded that the Veteran's inservice diagnosis of epididymitis was not an early misdiagnosis of his PKD.  However, the examiner failed to address an April 2013 letter from the Veteran's private physician indicating that PKD can be aggravated by hypertension, the medical evidence submitted by the Veteran indicating that hypertension is a common early finding in cases of PKD, or the medical literature submitted by the Veteran regarding an association between psychiatric disorders and OSA.  In light of these deficiencies, these claims must be remanded for addendum opinions.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following actions:

1.  Return the Veteran's claims file to the original August 2013 VA medical examiner, if possible, for an addendum opinion.  The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination.  This must be noted in the examination report.

If the original August 2013 examiner is unavailable, the Veteran's claims file should be provided to another appropriate examiner for review.  The Veteran may be recalled for examination if deemed necessary.

The examiner should address the following questions:

a. Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's diagnosed polycystic kidney disease is aggravated by his service-connected hypertension.  In answering this question, please specifically address the April 2013 private physician's letter stating that polycystic kidney disease can be aggravated by hypertension.  

b. Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's high blood pressure readings in service were an early finding of his polycystic kidney disease?

c. Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's diagnosed obstructive sleep apnea is caused or aggravated by his service-connected PTSD.  In answering this question, please specifically address the medical literature submitted by the Veteran indicating an association between sleep apnea and psychiatric disorders, as well as the May 2011 letter from his private psychologist indicating that the Veteran's hypertension and PTSD may have been contributing factors in his developing sleep apnea.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  After completing the above actions, the Veteran's claims should be readjudicated.  If any of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issue(s) properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


